Case OT OOP PRO CLP Document 18 Filed 04/17/20 Page 1 of 11 PagelD #: 56

oe.

 

KAUFMAN DOLOWICH VOLUCK Kaufman Dolowich & Voluck, LLP
ATTORNEYS AT LAW 135 Crossways Park Drive, Suite 201

Vineinw Coben, Bsg Woodbury, New York 11797
mcohen@kdvlaw.com ; Telephone: 516.681.1100

April 17, 2020 Facsimile: 516.681.1101

www.kdvlaw.com

VIA ECF

Hon. Pamela K. Chen

United States District Court
Eastern District of New York
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201

Re: ‘Silvia Quintanilla v. Kabco Pharmaceuticals, Inc. Saiful Kibria, and Rozina
Kabir
Case No. 19-cv-6752 (PKC)(CLP)

Dear Judge Chen:

This office represents Defendants Kabco Pharmaceuticals, Inc., Saiful Kibria, and Rozina
Kabir (collectively, the “Defendants”) in the above referenced matter. We submit this letter in
accordance with the Court’s Order dated March 27, 2020 directing Defendants to supplement their
motion to dismiss. For the reasons set forth herein, Defendants’ present motion seeking an order:
(i) dismissing the Fourth Claim For Relief in Plaintiff's Amended Complaint (the New York Labor
Law (“NYLL”) Frequency of Payment claim) in its entirety, with prejudice, pursuant to Federal
Rule of Civil Procedure 12(b)(6); (ii) dismissing each of Plaintiff's class action allegations with
prejudice, pursuant to Federal Rule of Civil Procedure 12(b)(6); and (iii) entering an Order
granting all such other and further relief as this Court deems just and proper, should be granted in
its entirety.

Dismissal of Plaintiff's frequency of payment claim under NYLL § 191 is based upon
Plaintiff's misconception that bi-weekly pay somehow supports a private right of action on its own
without a further allegation of unpaid wages. Fatal to this claim, however, is the fact that Your
Honor previously held that such a plaintiff is not entitled to any liquidated damages (the primary
damage sought in this claim) for payments, which like here, were delayed two (2) weeks or less.
As discussed herein, multiple Courts have similarly held that a private right of action simply does
not exist for this type of claim. In addition, Plaintiffs class action claims must be dismissed in
their entirety because they require individual proof and, as such, are not suitable for class action
treatment as a matter of law. As such, Plaintiff's NYLL frequency of payment claim and each of
Plaintiff's class action allegations must be dismissed in their entirety.

Legal Standard

Ifa complaint does not “contain sufficient factual matter, accepted as true, to ‘state a claim
to relief that is plausible on its face,’” it must be dismissed. See Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009), quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

1

New York | New Jersey | Pennsylvania | Florida | Illinois | California
Case 2:19-cv-06752-PKC-CLP Document 18 Filed 04/17/20 Page 2 of 11 PagelD #: 57

inference that the defendant is liable for the misconduct alleged.” Ashcroft at 678. Simply put,
the requisite inference of liability does not exist here. Even if Plaintiff's allegations are taken as
true, Plaintiff fails to state a cognizable claim for relief regarding her frequency of payment and
class claims. As such, these claims must be dismissed in their entirety, with prejudice.

Summary of Plaintiff's Relevant Allegations

In response to Defendants’ pre-motion letter, Plaintiff filed an Amended Complaint. See
Doc. No.' 16. In the Amended Complaint, Plaintiff alleged that she “commenced employment
with KABCO as an hourly paid machine operator in or about 1995.” See Doc. No. 16, § 17.
Among other things, Plaintiff alleges that Defendants paid Plaintiff on a “bi-weekly” basis,
“Defendants failed to provide Plaintiff upon hire with written notice in her native language setting
forth her basis of pay, rate of pay and other information required by NYLL §195(1),” and
“Defendants failed to provide Plaintiff with accurate wage statements.” See Doc. No. 16, § 29 and
31-32. Plaintiff further seeks to pursue each of these claims on the behalf of a class comprised of
“all persons who are currently, or have been employed by the Defendants in the State of New York
as hourly-paid employees at any time during the six (6) years prior to the filing of this lawsuit
whose job duties included operating machinery, filling capsules, manufacturing tablets, packaging
pharmaceutical products, and labeling pharmaceutical products and whose wages were paid bi-
weekly.” See Doc. No. 16, § 35. Significantly, Plaintiff does not allege that she is owed any
wages. Notably, in an action pending in the Supreme Court of the State of New York, County of
Nassau, titled Yanet Rivera, on behalf of herself and all other persons similarly situated v. Kabco
Pharmaceuticals, Inc., Saiful Kibria, Abu Kabir and Rozina Kabir (Index No.: 616797/2019),
Plaintiff's counsel is representing a plaintiff who alleges an identical NYLL § 191 frequency of
pay claim against the same defendants against whom she initiated the present action against, also
on a putative class-wide basis, and for which Defendants have similarly filed a motion to dismiss
which is currently pending. As discussed herein, because Plaintiff has failed to state proper NYLL
frequency of payment claim and proper class action claims, such claims must be dismissed in their
entirety.

Argument

I. Plaintiff Fails To State A Valid NYLL § 191 Frequency Of Payment Claim

Because Plaintiff does not allege a claim of unpaid wages and was paid on a bi-weekly
basis, Plaintiff does not have a private right of action to assert her frequency of pay claim. In fact,
by amending her Complaint, Plaintiff only further exemplified this fact. In the Statement of Facts
section of the initial Complaint, Plaintiff alleged that she was paid “bi-weekly or semi-monthly,”
yet Plaintiff clarified this assertion by confirming in the Statement of Facts section of the Amended
Complaint that she was paid on a bi-weekly basis. See Doc. No. 1, 4 32 and Doc. No. 16, § 29.
In Coley v. Vanguard Urban Improvement Ass'n, 2018 U.S. Dist. LEXIS 50787, 42 (E.D.N.Y.
2018), Your Honor confirmed that the NYLL “seems to be ‘geared to afford relief for unpaid
wages, and not for late-paid wages” and, as such, refused to award liquidated damages for
payments delayed two weeks or less. (citations omitted and emphasis added). In making this
decision in Coley, Your Honor quoted Hussain v. Pak. Int'l Airlines Corp., 2012 U.S. Dist. LEXIS

 

“Doc. No.” refers to the entry on the Court’s Docket for the cited document.
Case 2:19-cv-06752-PKC-CLP Document 18 Filed 04/17/20 Page 3 of 11 PagelD #: 58

152254, 8 (E.D.N.Y. 2012), which confirmed that “[t]he NYLL contains no provision for private
recovery for violations of its provisions regarding frequency of payment.” (emphasis added). See
Coley at 42. Accordingly, because Plaintiff confirmed in her Amended Complaint that she was
paid on a bi-weekly basis, as evidenced by Your Honor’s holding in Coley, Plaintiff's NYLL
frequency of pay claim must be dismissed in its entirety. See Doc. No. 16, § 29.

Several other Courts have similarly held that there is no private-right of action for a
frequency of payment claim in which, like here, no wages are alleged to be unpaid. See Belizaire
v. Rav Investigative & Sec. Serves., 61 F.Supp.3d 336, at fn. 19 (S.D.N.Y. 2014) (Southern District
clarified that “[t]he NYLL also allows for liquidated damages for unpaid (but not late-paid)
wages.”); Hunter v. Planned Bldg. Servs., Inc., 2018 N.Y. Misc. LEXIS 2896, 4 (N.Y. Sup. Ct.
Queens Cty. 2018) (holding that no private right of action existed for a frequency of pay violation
unless there was nonpayment of wages); Phillips v. Max Finkelstein, Inc., 115 N.Y.S. 3d 866 (N.Y.
Sup. Ct. Suffolk Cty. 2019) (dismissing plaintiff's claim that defendants violated NYLL § 191 for
failing to pay plaintiff on a weekly basis because no private right of action exists for a frequency
of pay violation unless there was nonpayment of wages); and Kruty v. Max Finkelstein, Inc., 2019
N.Y. Misc. LEXIS 6623, 8-9 (N.Y. Sup. Ct. Suffolk Cty. 2019) (concurring with the court in
Hunter by stating that “the actual payment of wages in full albeit on a bi-weekly basis where the
law requires payment on a weekly basis does not constitute an ‘underpayment’ that would trigger
an employee’s right to commence a lawsuit to recover the damages set forth in that section of the
Labor Law.”). As a result, because Plaintiff fails to allege any claim of unpaid wages, her claim
of alleged untimely payment pursuant to the NYLL is not sufficient to support a private right of
recovery.

In light of the foregoing, the Fourth Claim For Relief in Plaintiff's Amended Complaint
(the NYLL § 191 Frequency of Payment claim) must be dismissed in its entirety as a matter of
law.

II, Plaintiff's Class Action Claims Reguire Individual Proof And Are Therefore Not
Suitable For Class Action Treatment As A Matter Of Law

 

In the Amended Complaint, Plaintiff asserts three (3) class-wide causes of action, each of
which are not suitable for class action treatment because they would require individual proof. As
discussed above, in the Amended Complaint, Plaintiff amended the putative class definition to
include “all persons who are currently, or have been employed by the Defendants in the State of
New York as hourly-paid employees at any time during the six (6) years prior to the filing of this
lawsuit whose job duties included operating machinery, filling capsules, manufacturing tablets,
packaging pharmaceutical products, and labeling pharmaceutical products and whose wages were
paid bi-weekly.” See Doc. No. 16,935. As such, because the putative class members are defined
by their job duties, and not their job title or position, individualized mini-hearings would be
necessary to review each putative class member’s ability to be a member of the putative class.

In addition, even if assuming arguendo that Plaintiff somehow did state a proper claim for
aNYLL § 191 frequency of payment violation (which Defendants vehemently disagree with), such
a claim could not possibly continue on a class wide basis because of the individualized analysis
that would be needed to determine whether each class member was in fact a “manual worker”
Case 2:19-cv-06752-PKC-CLP Document 18 Filed 04/17/20 Page 4 of 11 PagelD #: 59

within the meaning of NYLL § 190(4). In this case, because the applicable provision of NYLL
§191 specifies that a “manual worker” is entitled to weekly payments, the Court would need to
conduct many individual mini-trials to determine whether each putative class member spent more
than twenty-five percent (25%) of his or her time performing “physical labor” during his/her
employment with Defendant Kabco in order to qualify as a “manual worker” and therefore
potentially have a valid frequency of pay claim. See NYLL § 191(1)(a) and Ex. A” pg. 2. Simply
put, the determination of whether a putative class member is a “manual worker” as defined by
NYLL § 190(4), is too individualized to maintain Plaintiff's untimely pay claim on a class-wide
basis.

“[MJanagement of a class action in which [like here] there are so many individualized
questions of proof is a strong reason to prefer individualized litigation.” See Calabrese v. CSC
Holdings, Inc., 2009 U.S. Dist. LEXIS 134944, 75 (E.D.N.Y. 2009), adopted by Calabrese v. CSC
Holdings, Inc., 2009 U.S. Dist. LEXIS 13119 (E.D.N.Y. 2009). As described by Magistrate Judge
Orenstein in Calabrese, in which a motion for class certification was denied, “an adjudication of
the parties’ disputes in the form of a class action would require an individual mini-trial on the
merits of each putative class members...claim. By its nature, such an action would have virtually
no advantage over separate trials, and would needlessly incur significant disadvantages arising
from the litigation of so many separate questions of fact at once.” See Calabrese v. CSC Holdings,
Inc., 2009 U.S. Dist. LEXIS 134944, 75-76 (E.D.N.Y. 2009); see also Gregory v. Stewart’s Shops
Corp., 2016 U.S. Dist. LEXIS 89576, 64 (N.D.N.Y. 2016) (Court determined that a subclass was
not ascertainable when it would “require a mini-hearing on the merits of each case.”)

Accordingly, because each of Plaintiff's class action claims require individual proof,
Plaintiff has failed to state proper class action claims. As such, each of Plaintiffs class action
allegations should be dismissed in their entirety.

Conclusion

Based on the foregoing, it is respectfully requested that the Court issue an Order: (i)
dismissing the Fourth Claim For Relief in Plaintiffs Amended Complaint (the NYLL Frequency
of Payment claim) in its entirety, with prejudice, pursuant to Federal Rule of Civil Procedure
12(b)(6); (ii) dismissing each of Plaintiffs class action allegations with prejudice, pursuant to
Federal Rule of Civil Procedure 12(b)(6); and (iii) entering an Order granting all such other and
further relief as this Court deems just and proper.

Respectfully submitted,

Kautm D a LLP

   

cc: AJl counsel of record via ECF

 

? Attached hereto as Exhibit A is a true and accurate copy of a document from the New York State Department of
Labor titled “Frequency of Pay Frequently Asked Questions.”
Case 2:19-cv-06752-PKC-CLP Document 18 Filed 04/17/20 Page 5 of 11 PagelD #: 60

EXHIBIT A
Case 2:19-cv-06752-PKC-CLP Document 18 Filed 04/17/20 Page 6 of 11 PagelD #: 61

Frequency of Pay Frequently Asked Questions
Labor Law Section 191 outlines the frequency by which employees must be paid.

Manual Workers: Wages must be paid week/y and not later than seven calendar days
after the end of the week in which the wages are earned. Manual workers for non-
profit entities must be paid in accordance with their agreed terms of employment but
not less frequently than semi-monthly. Large employers of manual workers may apply
to the Commissioner of Labor to pay manual workers semi-monthly.

Railroad Workers: Wages must be paid on or before Thursday of each week and must
include wages earned during the seven-day period ending on the Tuesday of the
preceding week.

Commission Salespersons: Wages must be paid in accordance with the agreed terms set
forth in the written commission agreement but:

= Not less frequently than once in each month
= Not later than the last day of the month following the month in which the wages
are earned

If wages are substantial, additional compensation earned, including extra or incentive
earnings, may be paid less frequently than once in each month.

Executives, Administrators, and Professionals: Section 191 does not apply to persons
employed in a bona fide executive, administrative, or professional capacity whose
earnings are in excess of $900 a week.

Clerical or Other Workers: Wages must be paid in accordance with the agreed terms of
employment and not less frequently than semi-monthly.

Who is covered by Section 191 of the Labor Law?

All private sector employers are covered by Section 191 and the protections apply to most
employees working for such employers in New York. Federal, state and local government
employers are not covered. Charter schools, private schools, and not-for-profit corporations are
covered, as they are private entities within the meaning of this provision.

While persons employed in a bona fide executive, administrative, or professional capacity who
earn in excess of $900 per week are outside of the coverage of Section 191, an employee’s
status as “exempt” for overtime purposes does not remove him or her from the coverage of
Section 191.
Case 2:19-cv-06752-PKC-CLP Document 18 Filed 04/17/20 Page 7 of 11 PagelD #: 62

Who is a “manual worker”?

Section 190(4) of the New York State Labor Law defines a “manual worker” as “a mechanic,
workingman or laborer.” It has been the long-standing interpretation of this Department that
individuals who spend more than 25% of working time engaged in “physical labor” fit within the
meaning of the term “manual worker.” Furthermore, the term “physical labor” has been
interpreted broadly to include countless physical tasks performed by employees.

Who is a “railroad worker”?

Section 190(4) of the Labor Law defines a “railroad worker” as any person employed by an
employer who operates a steam, electric, or diesel surface railroad or is engaged in the sleeping
car business. The term "railroad worker" does not include a person employed in an executive
capacity. Railroad workers do not include employees of governmental agencies.

Who is a “commission salesman”?

A commission salesman or salesperson is defined in Section 190(6) of the Labor Law as any
employee whose:

e Principal activity is the selling of any goods, wares, merchandise, services, real estate,
securities, insurance or any article or thing
e Earnings are based in whole or in part on commissions

The term "commission salesman” does not include an employee whose principal duties are of a
supervisory, managerial, executive, or administrative nature, even if such employee also
engage in the sale of goods etc.

Who is a “person employed in a ‘bona fide’ executive, administrative, or professional
capacity”?

The definitions set forth in regulation 12 NYCRR §142-2.14 are used to define the terms
“executive, administrative, and professional” for purposes of Section 191 of the Labor Law. (/n
re Yorke, PR-O7-035 [2008].) However, this regulation does not reflect the statutory earnings
threshold in Section 191. Therefore, the $900 earnings threshold contained in Section 191
substitutes for the amounts contained in regulation 12 NYCRR §142-2.14.

Executive

To qualify as a bona fide executive, all of the following tests must be met:

 

e The Employee’s primary duty consists of the management of the enterprise
e The Employee customarily and regularly directs the work of two or more other
employees
Case 2:19-cv-06752-PKC-CLP Document 18 Filed 04/17/20 Page 8 of 11 PagelD #: 63

e The Employee has the authority to hire or fire other employees

e The Employee’s suggestions and recommendations as to the hiring, firing,
advancement, promotion, or any other change of status of other employees have
particular weight

e The Employee customarily and regularly exercises discretionary powers

e The Employee must be paid in excess of $900 per week

Administrative:
To qualify as a bona fide administrative employee, all of the following tests must be met:

e The Employee’s primary duty consists of the performance of office or non-manual
fieldwork, directly related to management policies or general operations.

e The Employee customarily and regularly exercises discretion and independent
judgment.

e The Employee regularly and directly assists an employer, or an employee employed in
a bona fide executive or administrative capacity or who performs under general
supervision, work along specialized or technical lines requiring special training,
experience or knowledge.

e The Employee must be paid in excess of $900 per week.

Professional
To qualify as a bona fide professional employee, all of the following tests must be met:
The employee’s primary duty consists of the performance of work that:

e Requires knowledge of an advanced type in a field of science or learning customarily
acquired by a prolonged course of specialized intellectual instruction and study, as
distinguished from

o Ageneral academic education

o An apprenticeship

© Training in the performance of routine mental, manual, or physical processes
or

e |s original and creative in a recognized field of artistic endeavor, and produces a result
that depends primarily on the invention, imagination, or talent of the employee

The employee’s work:

e Requires the consistent exercise of discretion and judgment in its performance
e Is predominantly intellectual and varied in character (as opposed to routine mental,
manual, mechanical or physical work)
Case 2:19-cv-06752-PKC-CLP Document 18 Filed 04/17/20 Page 9 of 11 PagelD #: 64

e Is of such a character that the output produced or the result accomplished cannot be
standardized in relation to a given period of time

The employee must be paid in excess of S900 per week.
Who is a “clerical or other worker’?

A “clerical or other worker” under New York State Labor Law is an employee who does not fall
under any of the other statutory categories of worker found in the Labor Law. That is, NOT a
“manual worker” under Section 190(4), a “railroad worker” under 190(5), a “commission
salesman” under 190(6), or an employee employed in a “bona fide executive, administrative or
professional capacity.” An employee who fits within any of those other definitions is not a
“clerical or other worker.”

Can large employers pay manual workers bi-weekly?

A company may apply to the Department for permission to pay manual workers bi-weekly if the
company:

e Has had an average of 1,000 employees in New York for the three years preceding the
application

© Had an average of 3,000 out-of-state employees for the three years preceding the
application and an average of 1,000 employees in New York for the year preceding the
application

The Department will consider a number of factors dealing with the employer’s financial stability
and history of compliance under the Labor Law. Where the manual workers are represented by
a labor organization, a permit will not be granted without consent from that organization.

Can an employer require employees to accept other frequencies of pay?

Employees cannot be required, as a condition of employment, to accept wages at periods other
than those provided in Section 191 of the Labor Law.

Do partial wage payments satisfy an employer’s obligations under Section 191 of the Labor
Law?

Section 191 of the Labor law requires the timely payment in full for all hours worked at an
employee’s agreed-upon rate of pay.

When are employers required to pay employees whose employment has ended due to
termination, retirement, or resignation?
Case 2:19-cv-06752-PKC-CLP Document18 Filed 04/17/20 Page 10 of 11 PagelD #: 65

Employees whose employment has ended are entitled to be paid no later than the pay day on
which their next pay would have been due had they still been employed. Upon request of the
employee, employers are required to mail the employee his or her wages. Nothing in the Labor
Law prevents an employer from paying a terminated employee his or her wages at:

= The time of termination
= Some other time before the payday on which the wages would have been due

May employers mail employees their paychecks?

Nothing in the Labor Law prohibits an employer from mailing an employee his or her paycheck.
However, employees must receive their paycheck in the time specified in Section 191, as
described above. Therefore, employers must allow sufficient time for the mail to be delivered
to the employee to avoid violations of Section 191.

Are employers required to issue employees replacement paychecks?

Employers are required to issue, without charge to the employee, a new paycheck (or
otherwise pay wages to the employee) if a previously issued paycheck:

e Was lost
e Is otherwise no longer in the employee’s possession

Regardless of the circumstances under which the check was lost, employers are prohibited by
Sections 191 and 193 of the Labor Law from charging an employee through wage deduction for:

e Any fees incurred for stopping payment on a check
e The costs incurred for issuing a new check

What is a “substantial” amount of wages?

The frequency of pay requirement for commission salespersons permits additional
compensation earned, including extra or incentive earnings, to be paid less frequently if the
employee’s wages are “substantial.” The Department has determined that the term
“substantial” should be viewed in accordance with the threshold amount for employees
working in a bona fide executive, administrative, or professional capacity. Currently, the
threshold amount is $900 per week.

What should employers do if an employee dies?
Section 191 of the Labor Law has been interpreted to required that employers make reasonable

efforts pay deceased employee’s wages within the time periods specified in that Section.
Reasonable efforts should include the following:
Case 2:19-cv-06752-PKC-CLP Document18 Filed 04/17/20 Page 11 of 11 PagelD #: 66

e Contact any emergency contact or next of kin identified in the employee’s personnel file

e Attempt to contact any known family or friends of the employee, if other than the
emergency contact

e Contact the Su rrogate’s Court to determine whether estate or probate proceedings
have been commenced and an estate administrator identified

e Review obituary notices to locate the widow, widower or other family member of the
deceased employee

e Speak with the funeral director handling the deceased’s funeral arrangements to either
obtain contact information on the deceased’s family or to send a message to the family
to be in contact with the employer

e Contact insurers on company sponsored life insurance to identify beneficiaries who can
be contacted for estate information

e Contact the County Health Department or other entity that issues Death Certificate to
find out the identity of the next of kin listed on the Certificate

In addition to these efforts, the employer may certainly undertake any additional efforts
designed to identify an appropriate contact. If, after these efforts, the employer is unable to
locate or contact the estate representative or next of kin of the employee, the employer must
remit the funds to the Office of the State Comptroller after three years in accordance with the
State Abandoned Property Law.
